DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: on page 1  
Appropriate correction is required.
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the connecting formations specified in claim 47 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 46 and 50 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cannon (US 20130145690 A1, as cited in IDS), hereafter referred to as Cannon '690.
Regarding claim 46, Cannon ‘690 teaches a planter arrangement for hydroponics (10) which 
includes a plurality of plant containers (1a-1t), each plant container defined by a body having an inlet at an operatively upper end of the body for receiving liquid (upper rim of container 1 for receiving fluid via discharge tube 96, see fig 1, para 0041), and an outlet at an operatively lower end of the body (drain opening 11, see fig 2), the outlet being in liquid flow communication with the inlet for draining liquid under the force of gravity (see fig 2), the plurality of plant containers arranged side by side (see fig 1, 

	Regarding claim 50, Cannon ‘690 teaches the planter arrangement of claim 46 in which each plant container of the plurality of plant containers is any one of: tapered (container 1, figs 1-3) conical-shaped, horn-shaped (each plant container 1 is generally horn-shaped, see figs 1-2), square-shaped and cylindrical-shaped. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Cannon (US 20130145690 A1, as cited in IDS), hereafter referred to as Cannon '690, as applied to claim 46 above.
Regarding claim 47, Cannon ‘690 discloses the claimed invention except for in which the one or 
more connecting formations are in the form of any one or more of clip connectors and socket and spigot connectors, operable to connect to each other or to a connection arm. The Examiner takes official notice clip connectors, socket connectors, and spigot connectors are old and well known connections means. 
As such, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Cannon ‘690 with clip or socket and spigot connects to ensure the planters are held securely in the hydroponics assembly and since the equivalence of clip and socket connectors for their use in the connecting formations art and the selection of any known equivalents to securely connect two or more planters would be within the level of ordinary skill in the art, AND/or such connectors as stated above are old and well known in the art and readily available. 

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Cannon (US 20130145690 A1, as cited in IDS) as applied to claim 46 above, in view of Nuttman (US 8418403 B1, as cited in IDS). 
Regarding claim 49, Cannon ‘690 teaches the planter arrangement of claim 46.
Cannon ‘690 fails to teach in which the plurality of plant containers is arranged side by side in a 
hub and spoke configuration, wherein the central support forms the hub and each plant container is connected to the hub via a spoke.
	Nuttman teaches in which the plurality of plant containers (26, figs 3-4) is arranged side by side in a hub and spoke configuration (figs 3-4), wherein the central support (5.5 unit arm 44, figs 4-5 col 2, lines 46-56) forms the hub and each plant container is connected to the hub via a spoke (each pot 26 having a holding ring 40 for connecting to the unit arm 44 via spoke terminating in an end 42, figs 4-5).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to modify the planter system of Cannon ‘690 with the hub and spoke configuration of Nuttman to ensure the planters are securely connected. 

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Cannon (US 20130145690 A1, as cited in IDS) as applied to claim 46 above, in view of Cannon (US 20100146854 A1, as cited in IDS), hereafter referred to as Cannon ‘854. 
Regarding claim 51, Cannon ‘690 teaches the planter arrangement of claim 46. 
Cannon ‘690 fails to teach in which the inlet includes a catchment zone which is defined by a
peripheral extension of the inlet and a flange for catching liquid.
	Cannon ‘854 teaches in which the inlet (upper rim of sidewall of 10, figs 11-3) includes a catchment zone (6, figure 13) which is defined by a peripheral extension of the inlet and a flange for 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to modify the planter system of Cannon ‘690 with the catchment zone of Cannon ‘854 to ensure the fluid is directed properly throughout the system.
	
Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Cannon (US 20130145690 A1, as cited in IDS) in view of Cannon ‘854 (US 20100146854 A1, as cited in IDS) as applied to claim 51  above, and further in view of Kim (US 20180332775 A1).
Regarding claim 52, the modified reference teaches the planter arrangement of claim 51. 
The modified reference fails to teach in which each plant container includes a duct extending 
along the length of the body, from the operatively upper end to the operatively lower end  in use to provide a passageway for excess or overflow liquid within the plant container to drain to the outlet. 
	Kim teaches in which each plant container includes a duct extending along the length of the body, from the operatively upper end to the operatively lower end (see element 1110, fig 11) in use to provide a passageway for excess or overflow liquid within the plant container to drain to the outlet (excess water flows out of spout 1230, fig 11). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to modify the modified reference with the duct of Kim to allow excess water to drain out of the planter to prevent excess moisture and potential root rot. 

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Cannon (US 20130145690 A1, as cited in IDS) as applied to claim 46 above, in view of Prichard (US 20150342130 A1). 
Cannon ‘690 teaches the planter arrangement of claim 46. 

Prichard teaches which includes root growth shapers (root guide 10, fig 2b, 3a, para 0036) which are received into the plurality of plant containers (pot 14, fig 2b) each root growth shaper is in the form of any one of a helical blade or an auger-shaped blade, around a central shaft (root guide 10 includes track 16 that spirals, in a helical or auger shaped blade around 18 (shaft), fig 3a, para 0036-0037), with at least one root growth shaper including a peripheral seal (barrier 100, barrier within tube 100 102 is preferably plastic, para 0059). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to modify the planter arrangement with the root growth shapers of Prichard to ensure the roots grow in a configuration that is most effective for absorbing water and nutrients.
	Prichard discloses the claimed invention except for the barrier being along its outer edge for creating a liquid seal between the root growth shaper and an inside wall of the plant container. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the system such that barrier 100 is flush against the edge of the container to provide the most surface area for the plant’s roots to grow and absorb nutrients, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Cannon (US 20130145690 A1, as cited in IDS) in view of Prichard (US 20150342130 A1) as applied to claim 53 above and further in view of Johnson (US 5428922 A).

The modified reference fails to teach in which the central shaft of at least one root growth
shaper defines a gas conduit and at least one gas outlet.
	Johnson teaches in which the central shaft of at least one root growth shaper defines a gas conduit and at least one gas outlet (central pipe 32 with apertures 34 for circulating air, see col 2, lines 28-34 and col 3, lines 7-23).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to modify the root growth shapers of the modified reference with the central shaft being a gas conduit as taught by Johnson to ensure the plants receive optimal air flow. 

Claims 55, 56 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Cannon (US 20130145690 A1, as cited in IDS) in view of  Prichard (US 20150342130 A1) as applied to claim 53 above and further in view of Cannon ‘854 (US 20100146854 A1, as cited in IDS )
Regarding claim 55, the modified reference teaches the planter arrangements of claim 53. 
The modified reference fails to teach a vertical planter with the two planter arrangements 
stacked in a vertical series such that in use, outlets of plant containers in an upper planter arrangement direct liquid into inlets of plant containers in a lower planter arrangement.	
	Cannon ‘854 teaches which includes at least two planter arrangements stacked in a vertical series (fig 1) such that in use, outlets (15, figs 1-4)  of plant containers (10, figs 1-3) in an upper planter arrangement (1a) direct liquid into inlets of plant containers in a lower planter arrangement (1b, figs 1-2, para 0036, 0041). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date


	Regarding claim 56, the modified reference teaches the vertical planter of claim 55 and Cannon ‘854 further teaches in which the upper planter arrangement (1a, figs 1-2) is angularly offset from the lower planter arrangement (1b, figs 1-2) about the central support (31, fig 2), such that in use, liquid from the plant container in the upper planter arrangement (1a) cascades via the outlet (15) into the inlet of the plant container in the lower planter arrangement (1b, figs 1-2). 

	Regarding claim 58, the modified reference teaches the vertical planter of claim 55, and Cannon ‘854 further teaches in which the at least two planter arrangements are stacked in the vertical series by standing the upper planter arrangement on the lower planter arrangement, resting bases of the plurality of plant containers of the upper planter arrangement on lids of the plurality of plant containers of the lower planter arrangement (lid 5b, see fig 11) such that outlets of plant containers in the upper planter arrangement direct fluid to inlets of plant containers in the lower planter arrangement (drain holes 19, see fig 10). 

 Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Cannon (US 20130145690 A1, as cited in IDS) in view of Cannon ‘854 (US 20100146854 A1, as cited in IDS) as applied to claim 55 above and further in view of Nuttman (US 8418403 B1). 
Regarding claim 57, the modified reference teaches the vertical planter of claim 55. 
The modified reference fails to teach in which the at least two planter arrangements are stacked 

	Nuttman teaches in which the at least two planter arrangements are stacked in the vertical series by attaching each planter arrangement to the central support by means of spokes which extend from the central support to each plant container (each pot 26 having a holding ring 40 for connecting to the unit arm 44 via spoke terminating in an end 42, figs 4-5).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to modify the modified reference with the spoke attachments of Nuttman in order to allow for easy and accessible changes in length or placements of the plants and secure attachments.

Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Cannon (US 20130145690 A1, as cited in IDS) in view of Cannon ‘854 (US 20100146854 A1, as cited in IDS) as applied to claim 55 above and further in view Rasmussen (US 5251399 A).
Regarding claim 59, the modified reference teaches the vertical planter of claim 55.
The modified reference fails to teach which includes at least one central light source attached to 
the central support.
	Rasmussen teaches which includes at least one central light source attached to the central support (light fixture 140 on cover 150).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to modify the modified reference with the central light source of Rasmussen to ensure the plants receive adequate light.

Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Cannon (US 20130145690 A1, as cited in IDS) in view of Cannon ‘854 (US 20100146854 A1, as cited in IDS) as applied to claim 55 above and further in view of Johnson (US 5428922 A).
Regarding claim 60, the modified reference teaches the vertical planter of claim 55. 
The modified reference fails to teach in which the central support defines a central gas conduit 
having apertures, in use for allowing small amounts of gas to exit the central gas conduit towards the plurality of plant containers.
	Johnson teaches in which the central support defines a central gas conduit having apertures, in use for allowing small amounts of gas to exit the central gas conduit towards the plurality of plant containers (central pipe 32 with apertures 34 for circulating air, see col 2, lines 28-34 and col 3, lines 7-23).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to modify the modified reference with the central gas conduit with apertures as taught by Johnson to ensure the plants receive optimal air flow.  

Allowable Subject Matter
Claim 48 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  Claim 48 is considered allowable subject matter as it is not obvious to combine the prior art to meet the combination of features disclosed in claim 48.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's

pertain to similar hydroponics or vertical grow systems. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE ANNE KLOECKER whose telephone number is (571)272-5103. The examiner can normally be reached M-Th: 7 -5, F: 7:30 - 12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642                                                                                                                                                                                                        

/K.A.K./
Examiner, Art Unit 3642